Per curiam.

The plaintiff in error filed his bill for an injunction and a new trial of a judgment at law, rendered against him in the circuit court of "Warren county, as a member of the firm of J. Gilmore & Co., on a note executed by the firm, upon the allegation that he was not a member of that firm, and did not execute the note. • The pleadings show, that he was regularly served in person, with process in the action at law"; that a plea was filed for all the parties to the suit, which was withdrawn and a judgment by default rendered. Neither the bill or proof exhibits any sufficient excuse on "the part of complainant for not defending at law; and as he-had his day in court and might have defended, it is too late to seek relief in equity, for a wrong produced by his own negligence.
Decree affirmed.